Case 1:19-cv-01945-CFC Document 17-1 Filed 10/08/20 Page 1 of 16 PageID #: 725




                      Exhibit 1
           Case: 19-2244 Document
Case 1:19-cv-01945-CFC     Document:
                                  17-144Filed
                                            Page: 1 Filed:
                                              10/08/20 Page10/07/2020
                                                            2 of 16 PageID #: 726




               United States Court of Appeals
                   for the Federal Circuit
                             ______________________

                             ANTENNASYS, INC.,
                              Plaintiff-Appellant

                                       v.

                 AQYR TECHNOLOGIES, INC., WINDMILL
                        INTERNATIONAL, INC.,
                          Defendants-Appellees
                         ______________________

                                   2019-2244
                             ______________________

                Appeal from the United States District Court for the
            District of New Hampshire in No. 1:17-cv-00105-PB, Judge
            Paul J. Barbadoro.
                             ______________________

                            Decided: October 7, 2020
                            ______________________

                STEVEN JAY GROSSMAN, Grossman Tucker Perreault &
            Pfleger, PLLC, Manchester, NH, for plaintiff-appellant.

                LAURA CARROLL, Burns & Levinson LLP, Boston, MA,
            for defendants-appellees. Also represented by ERIC G.J.
            KAVIAR.
                            ______________________

              Before O’MALLEY, BRYSON, and REYNA, Circuit Judges.
            O’MALLEY, Circuit Judge.
           Case: 19-2244 Document
Case 1:19-cv-01945-CFC     Document:
                                  17-144Filed
                                            Page: 2 Filed:
                                              10/08/20 Page10/07/2020
                                                            3 of 16 PageID #: 727




            2               ANTENNASYS, INC.   v. AQYR TECHNOLOGIES, INC.



                 There is little more frustrating for a district court judge
            than to have the parties jointly lead you down a wrong, and
            possibly unnecessary, path. That is what occurred
            here. Unfortunately, many threshold issues that may have
            obviated the need for either claim construction or an in-
            fringement verdict remain unresolved. At first blush, this
            is a patent infringement case, with the only dispute before
            us concerning the district court’s construction of one claim
            term in United States Patent No. 7,432,868 (“the ’868 pa-
            tent”). But it is equally likely that Plaintiff’s sole federal
            question count (patent infringement) is predicated on an
            impermissible theory of liability and that the district court
            had no jurisdiction over the remaining state law claims.
            Recognizing that we do not have the benefit of a complete
            factual record on some of the underlying questions, we va-
            cate and remand.
                                    BACKGROUND
                This case comes to us from the United States District
            Court for the District of New Hampshire’s grant of sum-
            mary judgment for Windmill International, Inc. and AQYR
            Technologies, Inc. (collectively, “Defendants”) on Plaintiff
            AntennaSys, Inc.’s patent infringement and related state
            law claims. The ’868 patent, directed to portable antenna
            positioners, has two named inventors. The inventors each
            assigned their interest in the patent to their respective em-
            ployers—AntennaSys and Windmill. The parties entered
            into a license agreement pursuant to which Windmill ac-
            quired an exclusive license to AntennaSys’s one-half inter-
            est in the patent in two separate markets—the United
            States Federal Marketplace (sales to the United States
            Government) and the commercial marketplace (sales out-
            side the Federal Marketplace). J.A. 108–09.
                In exchange for the exclusive right and license in the
            commercial marketplace to AntennaSys’s interest in the
            patent, Windmill agreed to pay AntennaSys three percent
            of the gross sales price for each unit of products covered by
           Case: 19-2244 Document
Case 1:19-cv-01945-CFC     Document:
                                  17-144Filed
                                            Page: 3 Filed:
                                              10/08/20 Page10/07/2020
                                                            4 of 16 PageID #: 728




            ANTENNASYS, INC.   v. AQYR TECHNOLOGIES, INC.               3



            the patent. Under Section 4.A.4 of the agreement, if Wind-
            mill fails to meet certain minimum sales requirements in
            the commercial marketplace, its exclusive license to Anten-
            naSys’s interest becomes non-exclusive. J.A. 109. If that
            occurs, either party has the right to exploit the patent in
            the commercial marketplace, just as they would in the ab-
            sence of any agreement. As to enforcement of the patent,
            the agreement provides that, if Windmill loses its exclusiv-
            ity, either party has the right to commence a lawsuit
            against “third party” infringers. J.A. 111. The parties do
            not dispute that Windmill did, in fact, fail to meet the sales
            requirements of the agreement, such that its license to An-
            tennaSys’s one-half interest in the patent should now be
            non-exclusive.
                As part of this transaction, the parties also agreed that
            “Windmill shall create” an LLC and “shall own the entire
            membership interest in the LLC.” J.A. 108. This LLC was
            to own both Windmill’s own interest in the patent and
            Windmill’s license to AntennaSys’s interest in the patent.
            There appears to be no dispute that Windmill did create
            such an LLC, called GBS Positioner LLC.
                 In March 2017, AntennaSys sued AQYR Technologies,
            Inc., Windmill’s wholly-owned subsidiary, for infringement
            of the ’868 patent. It separately filed an arbitration claim
            against Windmill based on an alleged failure to pay royal-
            ties for sales of the accused products pursuant to the li-
            cense agreement. The parties agreed to dismiss the
            arbitration without prejudice and to proceed in district
            court in the same suit that AntennaSys had filed against
            AQYR. Accordingly, the amended complaint contains five
            state law counts (against Windmill, AQYR, or both defend-
            ants), and one count of patent infringement (against
            AQYR). Following claim construction, AntennaSys con-
            ceded that it could not prevail on its patent infringement
            claim under the court’s construction of one of the claim
            terms. Apparently motivated by a desire to moot AQYR’s
            affirmative defenses of invalidity and unenforceability of
           Case: 19-2244 Document
Case 1:19-cv-01945-CFC     Document:
                                  17-144Filed
                                            Page: 4 Filed:
                                              10/08/20 Page10/07/2020
                                                            5 of 16 PageID #: 729




            4               ANTENNASYS, INC.   v. AQYR TECHNOLOGIES, INC.



            the patent in suit, AntennaSys sought summary judgment
            of non-infringement. J.A. 1170–71. AntennaSys asserted
            that the court’s construction of the disputed claim term
            precludes it “from advancing [both] a patent infringement
            liability case against defendants as well as . . . state law
            claims.” J.A. 1172. After conducting a hearing—during
            which AntennaSys agreed that it could not succeed on any
            of its state law claims absent a finding of patent infringe-
            ment—the district court entered judgment for Windmill
            and AQYR. J.A. 1 n.1; J.A. 1369–99. AntennaSys timely
            appealed. 1
                                    DISCUSSION
                In reviewing the grant of a motion for summary judg-
            ment we apply the law of the regional circuit in which the
            district court sits, here, the First Circuit. AbbVie Deutsch-
            land GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d
            1285, 1295 (Fed. Cir. 2014). The First Circuit reviews a
            grant of summary judgment de novo. Santiago-Diaz v. Ri-
            vera-Rivera, 793 F.3d 195, 199 (1st Cir. 2015).
                On appeal, AntennaSys challenges the district court’s
            claim construction. Defendants argue, however, that we



                1   Defendants filed a notice of cross-appeal, but An-
            tennaSys moved to dismiss that cross-appeal as improperly
            directed to AQYR’s affirmative defense of patent invalidity.
            We granted AntennaSys’s motion, explaining that it was
            improper for AQYR to pursue its cross-appeal because the
            judgment was entirely in AQYR’s favor and the district
            court “did not enter a final judgment against AQYR on in-
            validity, but only issued a claim construction order briefly
            touching upon the issue of indefiniteness[.]” Order, Anten-
            naSys, Inc. v. AQYR Techs., Inc., No. 19-2244, at *3 (Fed.
            Cir. Dec. 5, 2019). Notably AQYR did not seek a declara-
            tory judgment of invalidity, asserting invalidity only as an
            affirmative defense to the claim of infringement.
           Case: 19-2244 Document
Case 1:19-cv-01945-CFC     Document:
                                  17-144Filed
                                            Page: 5 Filed:
                                              10/08/20 Page10/07/2020
                                                            6 of 16 PageID #: 730




            ANTENNASYS, INC.   v. AQYR TECHNOLOGIES, INC.              5



            need not address the merits of this appeal because Anten-
            naSys “lacks standing” to bring a patent infringement
            claim absent joinder of Windmill as a co-plaintiff. As dis-
            cussed below, although Defendants’ arguments are based
            on an incorrect view of current law, we agree that, in this
            case, whether a patent co-owner must be joined is a thresh-
            old issue that must be resolved first. We conclude, moreo-
            ver, that no judgment on infringement should be entered
            without first resolving AQYR’s affirmative defense that it
            was authorized by a co-owner to practice the ’868 patent.
            This is important because, if AQYR was never a proper
            party to these proceedings, as noted below, the district
            court had no jurisdiction over them.
                                          A.
                Absent agreement to the contrary, “each of the joint
            owners of a patent may make, use, offer to sell, or sell the
            patented invention within the United States, or import the
            patented invention into the United States, without the con-
            sent of and without accounting to the other owners.” 35
            U.S.C. § 262. We have explained that “the congressional
            policy expressed by section 262 is that patent co-owners are
            at the mercy of each other.” Ethicon, Inc. v. U.S. Surgical
            Corp., 135 F.3d 1456, 1468 (Fed. Cir. 1998) (internal quo-
            tations omitted). Thus, “by granting a license . . . a patent
            co-owner can effectively deprive its fellow co-owner of the
            right to sue for and collect any infringement damages that
            accrue after the date of the license,” but not already-ac-
            crued damages for past infringement. Schering Corp. v.
            Roussel-UCLAF SA, 104 F.3d 341, 345 (Fed. Cir. 1997).
                “An action for infringement,” moreover, “must join as
            plaintiffs all co-owners.” Ethicon, 135 F.3d at 1467 (em-
            phasis added). We have recognized two exceptions to this
            statutory requirement: (1) “when any patent owner has
            granted an exclusive license, he stands in a relationship of
            trust to his licensee and must permit the licensee to sue in
            his name;” and (2) “[i]f, by agreement, a co-owner waives
           Case: 19-2244 Document
Case 1:19-cv-01945-CFC     Document:
                                  17-144Filed
                                            Page: 6 Filed:
                                              10/08/20 Page10/07/2020
                                                            7 of 16 PageID #: 731




            6               ANTENNASYS, INC.   v. AQYR TECHNOLOGIES, INC.



            his right to refuse to join suit, his co-owners may subse-
            quently force him to join in a suit against infringers.” Eth-
            icon, 135 F.3d at 1468 n.9 (citing Indep. Wireless Tel. Co. v.
            Radio Corp. of Am., 269 U.S. 459, 469 (1926) and Willing-
            ham v. Lawton, 555 F.2d 1340, 1344–45 (6th Cir. 1977)).
            We have also held that a non-consenting co-owner or co-
            inventor can never be involuntarily joined in an infringe-
            ment action pursuant to Rule 19 of the Federal Rules of
            Civil Procedure because “the right of a patent co-owner to
            impede an infringement suit brought by another co-owner
            is a substantive right.” STC.UNM v. Intel Corp., 754 F.3d
            940, 946 (Fed. Cir. 2014). 2
                Citing the above legal principles, Defendants assert
            that we lack jurisdiction over this appeal because Anten-
            naSys “lacks standing” to sue for infringement absent join-
            der of Windmill as a co-plaintiff. Appellees’ Br. 12–13.
            And, AQYR separately asserts that it was authorized by
            Windmill to practice the ’868 patent as a licensee. Id. at 17
            n.10. We note, as we have in other recent cases, that, fol-
            lowing the Supreme Court’s guidance in Lexmark Interna-
            tional, Inc. v. Static Control Components, Inc., 572 U.S.
            118, 128 n.4 (2014), it is improper to discuss requirements
            for establishing a statutory cause of action in terms of
            “standing.” See, e.g., Schwendimann v. Arkwright Ad-
            vanced Coating, Inc., 959 F.3d 1065, 1071 (Fed. Cir. 2020)



                2    We are bound by the existing law of this Circuit on
            this point. As I explained in my opinion dissenting from
            the denial of the petition for rehearing en banc in
            STC.UNM v. Intel Corp., 767 F.3d 1351, 1358–67 (Fed. Cir.
            2014) (O’Malley, J., dissenting), however, and in my con-
            currence in Advanced Video Techs. LLC v. HTC Corp., 879
            F.3d 1314, 1319–26 (Fed. Cir. 2018) (O’Malley, J., concur-
            ring), I continue to disagree with the court’s declaration of
            a substantive patent right that trumps application of Rule
            19.
           Case: 19-2244 Document
Case 1:19-cv-01945-CFC     Document:
                                  17-144Filed
                                            Page: 7 Filed:
                                              10/08/20 Page10/07/2020
                                                            8 of 16 PageID #: 732




            ANTENNASYS, INC.   v. AQYR TECHNOLOGIES, INC.               7



            (“Supreme Court precedent ma[kes] clear that our earlier
            decisions treating the prerequisites of the Patent Act as ju-
            risdictional were wrong.”); Lone Star Silicon Innovations
            LLC v. Nanya Tech. Corp., 925 F.3d 1225, 1235 (Fed. Cir.
            2019) (“[S]o-called ‘statutory standing’ defects do not impli-
            cate a court’s subject-matter jurisdiction[.]”). Anten-
            naSys’s failure to join Windmill as a co-plaintiff impacts
            AntennaSys’s ability to satisfy the statutory prerequisites
            for bringing an infringement suit; it does not impact An-
            tennaSys’s Article III standing. As we explained in Ethi-
            con, the rule that a patent co-owner may refuse to
            voluntarily join suit, thereby frustrating an infringement
            suit by another co-owner, “finds support in section 262 of
            the Patent Act[.]” 135 F.3d at 1468. Thus, contrary to
            characterizations of the issue in our pre-Lexmark case law,
            the statutory requirements of section 262 are not jurisdic-
            tional in nature.
                Despite their non-jurisdictional nature, we agree that
            whether AntennaSys meets these statutory prerequisites
            for bringing an infringement claim is a threshold question
            that both we and the district court must resolve before
            reaching the district court’s claim construction and sum-
            mary judgment rulings. Put simply, if AntennaSys does
            not meet the statutory requirements for bringing its patent
            infringement claim against AQYR, either because Wind-
            mill was not joined as a co-plaintiff or because AntennaSys
            does not adequately state a claim under the Patent Act
            against AQYR, we need not delve into the district court’s
            claim construction. 3




                3  As we explain below, this holds true even in the
            presence of AntennaSys’s state law claims that require an
            underlying finding of infringement.
           Case: 19-2244 Document
Case 1:19-cv-01945-CFC     Document:
                                  17-144Filed
                                            Page: 8 Filed:
                                              10/08/20 Page10/07/2020
                                                            9 of 16 PageID #: 733




            8               ANTENNASYS, INC.   v. AQYR TECHNOLOGIES, INC.



                                         B.
                Having determined that we must address Defendants’
            § 262 argument as a threshold issue, we consider whether:
            (1) Defendants waived their § 262 challenge; and (2) De-
            fendants’ substantive arguments have merit.
                 We first consider whether Defendants have waived
            their § 262 challenge by failing to raise the argument ear-
            lier. Defendants’ only explanation in this regard is that
            “[t]he lack of standing issue became of practical importance
            only after AntennaSys dismissed its state law claims to se-
            cure the ability to appeal.” Appellees’ Br. 5 n.2. As dis-
            cussed above, this is not an issue of a lack of subject matter
            jurisdiction—a defense that may be considered at any point
            in the proceeding. As we explained in Lone Star, “following
            Lexmark, several courts have concluded that motions to
            dismiss based on ‘statutory standing’ defects are properly
            brought under Rule 12(b)(6) rather than Rule 12(b)(1) in
            recognition of the fact that such defects are not jurisdic-
            tional.” Lone Star, 925 F.3d at 1235. Under Rule 12(h)(2),
            moreover, the defense of failure to state a claim for relief
            may be asserted in a responsive pleading or a motion for
            judgment on the pleadings, or in a motion to dismiss at
            trial. See Charles Alan Wright & Arthur R. Miller, 5C Fed.
            Prac. & Proc. Civ. § 1392 (3d ed.). And as the First Circuit
            has held, such a defense may not be presented for the first
            time on appeal absent “unusual circumstances.” See
            Brown v. Trs. of Bos. Univ., 891 F.2d 337, 357 (1st Cir.
            1989); Brule v. Southworth, 611 F.2d 406, 410 (1st Cir.
            1979) (failure to contest issue of whether plaintiffs had
            made out a federal claim in the district court, “must be
            taken as conce[ssion] that plaintiffs did state a claim, and
            we accordingly find the issue foreclosed on appeal”).
                 Constricting our ability to resolve the issue, however,
            is the procedural path through which this case came to us
            on appeal. The district court’s grant of summary judgment
            depended on concessions the parties made during a hearing
            Case: 19-2244Document
Case 1:19-cv-01945-CFC      Document:
                                  17-1 44FiledPage: 9 Filed:
                                               10/08/20 Page10/07/2020
                                                             10 of 16 PageID #: 734




             ANTENNASYS, INC.   v. AQYR TECHNOLOGIES, INC.                9



             following AntennaSys’s motion for summary judgment.
             See J.A. 1372–1374. Thus, depending on the nature of
             those concessions, and the court’s interactions with the
             parties, it may be that Windmill has not waived this de-
             fense because it remained live pending a trial that never
             occurred or that this case presents “unusual circum-
             stances” warranting consideration of the issue even after
             final judgment. We decline to read into the appellate rec-
             ord a waiver that the district court is better positioned to
             address.
                  We note, moreover, that, even if Windmill did waive its
             right to assert its ability as a co-owner to refuse to join an
             infringement suit against AQYR, AntennaSys does not as-
             sert that AQYR waived any of its affirmative defenses.
             Specifically, there is no assertion or indication in the record
             that AQYR waived the claim that it is a non-infringer by
             virtue of its alleged license to practice the patent. Thus,
             whether Windmill waived any of its rights may be irrele-
             vant if AQYR, which appears to be a separately incorpo-
             rated entity (whether wholly-owned or not), did not waive
             its own rights. Again, the current record prevents us from
             making this determination.
                  Unfortunately, the parties’ substantive arguments as
             to joinder of Windmill as a co-plaintiff fare no better. De-
             fendants argue that, as a mere co-owner, AntennaSys may
             neither sue AQYR for infringement on its own, nor join
             Windmill as an involuntary co-plaintiff. Appellees’ Br. 12.
             They also allege that neither of our two recognized excep-
             tions to the requirement of joinder of a patent co-owner ap-
             ply in this case—i.e., this is neither an infringement suit
             brought by an exclusive licensee, nor is there a contractual
             waiver of Windmill’s right to refuse to join suit. Id. at
             18–19 (citing STC.UNM, 754 F.3d at 946). As to the first
             exception, Defendants contend—and AntennaSys does not
             dispute—that AntennaSys is not Windmill’s exclusive li-
             censee. Id. at 19. As to the second exception, Defendants
             insist that Windmill never waived its right to refuse to join
           Case: 19-2244 Document
Case 1:19-cv-01945-CFC     Document:
                                  17-144Filed
                                            Page: 10 Filed:
                                              10/08/20 Page 10/07/2020
                                                            11 of 16 PageID #: 735




             10              ANTENNASYS, INC.   v. AQYR TECHNOLOGIES, INC.



             suit as a co-owner of the patent, as required for Anten-
             naSys to proceed against AQYR in Windmill’s absence.
             They contend that AQYR is not a “third party” within the
             meaning of the agreement because it is a wholly-owned
             subsidiary, such that the provision discussing Anten-
             naSys’s right to sue third parties cannot apply to claims
             against AQYR. Id.
                 In response, AntennaSys does not contend that AQYR
             is a third party under the agreement. Rather, it appears
             to ask that we recognize that the § 262 requirement of join-
             der of all co-owners does not apply in the circumstances of
             this case. It argues that, underlying the § 262 requirement,
             is the principle that an accused infringer is entitled to
             avoid multiple suits for the same acts on the same patents.
             Here, AntennaSys contends, there is no risk that Windmill,
             as a defendant and co-owner, can incur duplicate liability
             by suing its own subsidiary, and thus, there is no need to
             join Windmill as a co-plaintiff. Appellant’s Reply Br.
             12–13. In addition, AntennaSys argues that joinder of
             Windmill as a plaintiff-patentee is not required because
             the joinder rule does not apply “where the patentee is the
             infringer, and must sue itself.” Appellant’s Reply Br. 13-
             14 (citing Ortho Pharm. Group v. Genetics Inst., Inc., 52
             F.3d 1324, 1325 (Fed. Cir. 1995)). We conclude that neither
             sides’ arguments help resolve the dispute.
                  In advancing their confusing and potentially meritless
             theories, the parties make certain critical omissions. Nei-
             ther party addresses, in any meaningful way, Windmill’s
             right as a co-owner, to license the ’868 patent “without the
             consent of and without accounting to” AntennaSys.
             35 U.S.C. § 262; see also Schering Corp., 104 F.3d at
             344–45 (“[T]he right to license” and “the right to bring suit
             for infringement of the patent without the other co-owner’s
             voluntarily joining the suit,” are “not incompatible, and the
             granting of one does not necessarily imply the relinquish-
             ment of the other.”). Absent agreement to the contrary,
             Windmill had every right to license the patent, and to the
           Case: 19-2244 Document
Case 1:19-cv-01945-CFC     Document:
                                  17-144Filed
                                            Page: 11 Filed:
                                              10/08/20 Page 10/07/2020
                                                            12 of 16 PageID #: 736




             ANTENNASYS, INC.   v. AQYR TECHNOLOGIES, INC.             11



             extent AQYR obtained an express or implied license from
             any patent co-owner, AQYR’s activities are authorized and
             non-infringing. Accordingly, even if we were to conclude
             that AQYR is a third party within the meaning of the
             agreement (which, as noted, AntennaSys has not claimed),
             and that Windmill waived the right to refuse to join suit
             against third parties, we must also consider whether the
             agreement limits Windmill’s right, under 35 U.S.C. § 262,
             to practice the ’868 patent as a co-owner or AQYR’s right to
             engage in duly licensed activity.
                 Our review of the agreement produces more confusion
             than clarity, however. The agreement provides that Wind-
             mill “shall create” an LLC, which is to own both Windmill’s
             one-half undivided interest in the patent and Windmill’s
             license in AntennaSys’s interest in that same patent.
             J.A. 0108. The agreement further provides that Windmill
             “shall assign” the parties’ agreement to the LLC. Id. There
             appears to be no dispute that Windmill did, in fact, create
             such an LLC, called GBS Positioner. In their briefing, the
             parties do not address GBS Positioner’s role, nor do they
             explain why, as the presumptive co-owner-by-assignment
             of Windmill’s interest in the ’868 patent, GBS Positioner is
             not an indispensable party to this litigation. 4 The briefing
             and the record before us is also unclear on whether there
             exists an express or implied license from a patent co-owner
             to the alleged infringer. Citing to the pleadings, Windmill
             asserts that it has expressly permitted AQYR to practice
             the asserted patent, and that its provision of a product to
             AQYR to sell “extended an implied license to practice the
             ’868 [p]atent.” Appellees’ Br. 17 n.10; see also J.A. 0200
             (AQYR’s Seventeenth Affirmative Defense stating its



                 4    Defendants admit in their respective Answers that
             GBS Positioner “currently holds Windmill’s one-half inter-
             est in certain patents.” J.A. 0181 ¶14; J.A. 0192 ¶14 (em-
             phasis added).
           Case: 19-2244 Document
Case 1:19-cv-01945-CFC     Document:
                                  17-144Filed
                                            Page: 12 Filed:
                                              10/08/20 Page 10/07/2020
                                                            13 of 16 PageID #: 737




             12              ANTENNASYS, INC.   v. AQYR TECHNOLOGIES, INC.



             “activity is permitted by an express or implied license”).
             On the record before us, we cannot ascertain whether
             Windmill’s (and AQYR’s) assertion to that effect is true or
             whether GBS Positioner, the presumptive co-owner-by-as-
             signment, granted AQYR an express or implied license to
             practice the patent in suit. Without the benefit of underly-
             ing factual findings from the district court, we refuse to ad-
             dress whether the agreement limits one patent co-owner’s
             right to practice the patent in a way that prevents it from
             issuing a license to the alleged infringer, or whether the
             patent infringement claim should be dismissed because an
             express or implied license exists.
                 Accordingly, we remand for the district court to ad-
             dress these issues in the first instance. On remand, the
             district court should resolve all factual issues pertaining to
             AntennaSys’s ability to bring its patent infringement claim
             against AQYR, including: (1) whether Windmill waived the
             right to object to AntennaSys’s failure to meet the § 262
             prerequisite, via the license agreement or otherwise;
             (2) whether GBS or Windmill holds or retains ownership
             interest in the ’868 patent; (3) whether AntennaSys’s pa-
             tent infringement suit is barred under § 262 because there
             exists an express or implied license from the real patent
             owner to AQYR; and, (4) the timing of any such license.
                                          C.
                 Finally, we address why, in the event AntennaSys’s pa-
             tent infringement claim against AQYR should be dis-
             missed—either due to absence of a co-owner or the
             existence of an implied license from a co-owner to the ac-
             cused infringer—the district court’s claim construction
             may still be unnecessary.
                 Even where federal law does not create the cause of ac-
             tion asserted, federal jurisdiction extends to a “special and
             small category” of cases in which a well-pleaded complaint
             establishes that “a federal law issue is: (1) necessarily
             raised, (2) actually disputed, (3) substantial, and
           Case: 19-2244 Document
Case 1:19-cv-01945-CFC     Document:
                                  17-144Filed
                                            Page: 13 Filed:
                                              10/08/20 Page 10/07/2020
                                                            14 of 16 PageID #: 738




             ANTENNASYS, INC.   v. AQYR TECHNOLOGIES, INC.             13



             (4) capable of resolution in federal court without disrupting
             the federal-state balance approved by Congress.” Gunn v.
             Minton, 568 U.S. 251, 258 (2013). AntennaSys argues that
             its state law claims provide “an independent basis for dis-
             trict court and appellate jurisdiction.” Appellant’s Reply
             Br. 7–12. Citing a case from this court that long predates
             Gunn v. Minton, it contends that, whenever a state-court
             claim requires a court to engage in claim construction, the
             claim necessarily arises under the Patent Act. Appellant’s
             Reply Br. 8, 10 (citing U.S. Valves Inc. v. Dray, 212 F.3d
             1368, 1372 (Fed. Cir. 2000)). We disagree.
                  At the very least, AntennaSys cannot meet the “sub-
             stantiality” prong of the analysis. Substantiality looks to
             “the importance of the issue to the federal system as a
             whole.” Gunn, 568 U.S. at 260. A substantial federal issue
             may exist where (1) the federal issue is purely a question
             of law, rather than one that is “fact-bound and situation-
             specific”; (2) the Federal government has a direct interest
             in the issue, such as where the availability of a federal fo-
             rum to vindicate the government’s own administrative ac-
             tion is implicated; or, (3) if the court’s resolution of the
             issue will control numerous other cases. See NeuroRepair,
             Inc. v. The Nath Law Grp., 781 F.3d 1340, 1345 (Fed. Cir.
             2015) (citing Empire Healthchoice Assurance, Inc. v.
             McVeigh, 547 U.S. 677, 700 (2006) and Grable & Sons
             Metal Prods., Inc. v. Darue Eng’g & Mfg., 545 U.S. 308, 315
             (2005)). These factors are non-exclusive and “none . . . is
             necessarily controlling.” Id. Here, the federal issue—in-
             fringement of the patent in suit—is fact-bound and situa-
             tion-specific. This case does not present a context-free
             interpretation of a patent statute, but requires merely that
             the court apply patent law to the facts of the case. As Gunn
             makes clear, it is not enough to suggest that there is an
             interest in uniform application of patent law, or that the
             federal courts are uniquely-situated to resolve the patent
             law question presented. Gunn, 568 U.S. at 261–62; see also
             Inspired Dev. Grp., LLC v. Inspired Prods. Grp., LLC, 938
           Case: 19-2244 Document
Case 1:19-cv-01945-CFC     Document:
                                  17-144Filed
                                            Page: 14 Filed:
                                              10/08/20 Page 10/07/2020
                                                            15 of 16 PageID #: 739




             14              ANTENNASYS, INC.   v. AQYR TECHNOLOGIES, INC.



             F.3d 1355, 1365–67 (2019). If that were enough to support
             a finding of “substantiality,” we would find jurisdiction in
             any case implicating a patent law issue. Indeed, “state
             courts can be expected to hew closely to the pertinent fed-
             eral precedents” in resolving the infringement dispute at
             issue. Gunn, 568 U.S. at 262. Finally, we do not believe
             resolution of this case would control numerous other
             cases. 5
                  In sum, to the extent the district court concludes that
             AntennaSys’s patent infringement claim—the sole federal
             question count in the lawsuit—should be dismissed, the
             district court had no independent jurisdiction over the
             state law counts in AntennaSys’s complaint. Accordingly,
             if the patent infringement count is dismissed, this case be-
             longs in state court. 6
                                    CONCLUSION
                  This exercise has been an extremely frustrating one for
             the court. We suspect the district court will feel the same
             way. But just as bad facts can make bad law, misdirected
             lawyering can do the same. We refuse to take the parties’
             invitation to rule on these issues in the first instance and
             on an incomplete record. For the foregoing reasons, we
             must vacate the district court’s grant of summary judg-
             ment and remand for proceedings consistent with this opin-
             ion.
                          VACATED AND REMANDED



                  5  To the extent U.S. Valves is to the contrary, that
             precedent was abrogated by Gunn and our subsequent case
             law applying Gunn.
                 6   Because we are not privy to the parties’ discussions
             regarding Windmill’s waiver of arbitration, we express no
             view on the continued vitality of that waiver in light of our
             ruling.
           Case: 19-2244 Document
Case 1:19-cv-01945-CFC     Document:
                                  17-144Filed
                                            Page: 15 Filed:
                                              10/08/20 Page 10/07/2020
                                                            16 of 16 PageID #: 740




             ANTENNASYS, INC.   v. AQYR TECHNOLOGIES, INC.        15



                                         COSTS
                The parties shall bear their own costs.
